Citation Nr: 1424764	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-21 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for tuberculosis (claimed as positive tuberculosis test).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from February 1980 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This appeal was previously before the Board in March 2012, when it was remanded for additional development.

The Veteran testified before a Board hearing in October 2011.  The transcript of this hearing is associated with the claims-file.

In December 2012, after the most recent readjudication of this appeal at the agency of original jurisdiction (AOJ), the Veteran submitted a copy of a service treatment record (STR) that was already of record in the claims-file.  As the evidence is duplicative of prior evidence, there is no due process concern raised by proceeding with a final Board decision considering the complete record at this time.


FINDING OF FACT

The Veteran does not have a diagnosis (and during the pendency of this appeal has not had a diagnosis) of tuberculosis or any chronic respiratory disability.


CONCLUSION OF LAW

Tuberculosis was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with proper notice by letter dated in August 2009.  The VCAA notice was issued before the February 2010 rating decision on appeal and was timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification provided in the August 2009 letter complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations. The record as it stands includes sufficient competent evidence.  All available pertinent records have been obtained, including service treatment records (STRs) and post-service VA medical records; the Veteran has not contended otherwise.  The Veteran's records in the custody of the Social Security Administration (SSA) have been obtained and associated with the claims-file.  VA has afforded the Veteran physical examinations with medical opinions in January 2010 and April 2012 (with further medical opinion in an October 2012 addendum); the report of the VA examination is of record and adequately addresses the medical questions involved in this matter.  The VA examination reports present sufficient discussion of the pertinent history, clinical findings, medical principles, and expert determinations informed by review of the claims file such that they present adequate and probative evidence in this case.

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

The Board finds that the actions directed by the Board's March 2012 remand have been adequately completed in this case.  As discussed below, the claims-file now contains an April 2012 VA examination report with an October 2012 addendum adequately addressing the key medical questions at issue in this case.  The Board observes that it is not entirely clear that all available avenues to determine the availability of any outstanding VA medical records from 1990 and 1991 have been exhausted.  However, as discussed below, the evidence of record now establishes that the Veteran has not had tuberculosis or pertinent associated disability during the pendency of this appeal (since August 2009) and as there is no suggestion of pertinent outstanding evidence from this period.  Because service connection cannot be warranted for the claimed tuberculosis under these circumstances, no useful purpose could be served by further delay to remand this matter for a further search for VA medical records from 1990 and 1991; such a search could not reasonably be expected to benefit the Veteran's claim and would be a waste of VA resources.  The Board finds that the actions directed by the March 2012 remand have been completed in substantial compliance with the terms and purposes of those directives.

Analysis

The Veteran claims entitlement to service connection for tuberculosis.  The Veteran contends that he suffers from a chronic disability associated with an in-service positive purified protein derivative (PPD) test.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Tuberculosis may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within three years after termination of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Evidence of activity on comparative study of x-ray films showing pulmonary tuberculosis within the 3-year presumptive period provided by section 3.307(a)(3) will be taken as establishing service connection for active pulmonary tuberculosis subsequently diagnosed by approved methods.  38 C.F.R. § 3.371(a).  A diagnosis of pulmonary tuberculosis will be acceptable only when provided in (1) service department records; (2) VA medical records of examination, observation or treatment; or (3) private physician records on the basis of that physician's examination, observation or treatment of the Veteran and where the diagnosis is confirmed by acceptable clinical, x-ray or laboratory studies, or by findings of active tuberculosis based upon acceptable hospital observation or treatment.  38 C.F.R. § 3.374; Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992).

The Veteran's service treatment records (STRs) document that the Veteran had a positive tine / PPD test with an impression of "history of possible recurrent or previous TB," including as documented in March 1983 and September 1983 treatment notes, a summary of tests with various dates, and a May 1986 medical history summary.  The reports indicate that the Veteran completed INH therapy.  The STRs do not document any confirmed diagnosis of active tuberculosis.  Post-service evidence contains no indication of a medical diagnosis of tuberculosis.

The PPD test is used to determine if someone has developed an immune response to the bacterium that causes tuberculosis.  This response can occur if someone currently has tuberculosis, if they were exposed to it in the past, or if they received the BCG vaccine against tuberculosis.  See  http://www.medicinenet.com/tuberculosis_skin_test_ppd_skin_test/article.htm.  [This citation is provided purely for definitional purposes to aid in the Board's discussion, and the Board does not rely on it for the conclusion.  Therefore, its use does not violate the Court's holding in Thurber v. Brown, 5 Vet. App. 119 (1993).]  In other words, a person can be infected with the bacteria that causes tuberculosis - thereby resulting in a positive PPD test - but not actually have active tuberculosis.  Many people are infected with the bacteria that causes tuberculosis, but only a few of these people (about 10 percent) go on to develop tuberculosis.  See http://familydoctor.org/familydoctor/en/diseases-conditions/tuberculosis/diagnosis-tests.html.  The Board emphasizes that a positive PPD test is merely a laboratory finding and does not constitute a disability for VA compensation purposes.  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  A mere symptom (e.g. laboratory finding), without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 283-4 (1999).  As hereinafter more particularly explained, the weight of the evidence is against a finding that the Veteran had active tuberculosis during service and also against a finding that he has any such disability now.

The Veteran was afforded a VA examination in connection with this appeal in January 2010, and the examination report reflects that the Veteran had "no current complaints regarding his respiratory status" at that time.  The report's diagnostic conclusions accordingly found that he had "no current respiratory complaints at this time."

The Veteran's written contentions throughout much of this appeal acknowledged that he was not symptomatic with respiratory problems.  However, importantly, the Veteran's testimony at his October 2011 Board hearing specifically and repeatedly indicated that he had recently developed significant respiratory symptoms.  The Veteran stated that "I seem to be getting hoarse and spitting blood...."  Near the conclusion of the hearing, when the undersigned asked the Veteran to confirm that he was testifying that he had developed respiratory symptomatology such as "spitting up blood," the Veteran clearly confirmed that this was the case.  In March 2012, the Board remanded this appeal for a new VA examination to address the Veteran's more recent testimony of emergent respiratory symptoms.

The resultant April 2012 VA examination report shows that the Veteran was examined by medical doctor who also reviewed the claims-file and prepared a report discussing the Veteran's history of having been "diagnosed with Positive PPD test by preventive medicine in 1983 in service."  The VA examiner explained that "there was no active diseas[e] on cxr [chest x-ray] from 1983," and the Veteran "finished INH [therapy] in 1983/1984."  The VA examiner noted the Veteran's complaints of "for the last year having occasional streaks of blood in morning with no fever weight loss or night sweats."  Following examination and additional CT scan of the Veteran's chest, the VA examiner authored an October 2012 addendum report presenting medical conclusions.  The VA examiner concluded: "After review of the C-file, in my opinion, the Veteran does not have any active tuberculosis.  He does not have symptoms related to tuberculosis at all."  The VA examiner explained that "[h]is symptoms of hoarse throat and coughing up of blood [are] subjective and there is no objective finding on the exam and also on the imaging."  The VA examiner states that the CT scan "did not show any active tuberculosis" and that a July 2011 chest x-ray was normal.  While acknowledging the presence of "2 very small right pulmonary nodules ... too small to characterize," the VA examiner concludes: "There is no objective physical finding and also on the imaging which would explain his sore throat and the streaks of coughing up blood."

The Board finds that the April 2012 / October 2012 VA examination report is probative competent medical evidence, informed by review of the claim-file and direct medical examination of the Veteran.  This probative evidence indicates that the Veteran is not diagnosed with any chronic disability associated with tuberculosis or respiratory disease; this probative evidence indicates that the Veteran's in-service findings and PPD result has not developed into any current chronic tuberculosis nor any current respiratory disability.  Because there is no contrary competent evidence of record, the probative competent April 2012 / October 2012 VA examination report is persuasive in this matter.

The Veteran's own opinion that he may have current chronic tuberculosis or associated respiratory disability is not competent evidence.  The question of determining such a chronic medical diagnosis is a matter requiring medical training and expertise.  The Veteran is a layperson and does not cite to supporting medical opinion or clinical or medical treatise evidence.

It appears that the Veteran may be under the assumption that the positive PPD test during service meant that he had tuberculosis during service.  However, as discussed earlier, a positive PPD test shows exposure, but does not necessarily mean that the Veteran actually developed tuberculosis.  Similarly, precautionary or preventative therapy does not demonstrate a diagnosis of active tuberculosis.  The medical evidence during service, to include normal chest x-ray (the April 2012 VA examination report shows that the examining doctor reviewed the STRs, specifically including the 1983 chest x-ray report, and found no showing of tuberculosis), as well as the post-service medical evidence weighs against a finding that the Veteran had tuberculosis during service or that he has this disorder now.

The Board finds that service connection for tuberculosis is not warranted.  In sum, the evidence of record fails to document any current chronic disability associated with the Veteran's subjective complaints of respiratory symptoms.  The Veteran has contended, as expressed in his November 2012 written statement, that service connection should be granted for tuberculosis because of the positive test results during his military service.  However, even accepting that the Veteran had positive test results during service and some associated exposure, service connection may not be granted without evidence of a resulting chronic disability associated with such injury.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he is entitled to some sort of benefit simply because he had a disease or injury while in service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for tuberculosis is not warranted.


ORDER

The appeal is denied.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


